                    Case 4:18-cr-01785-BGM Document 38 Filed 05/06/19 Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ARIZONA
United States of America
                                                             PETTY
    v.                                                       JUDGMENT IN A CRIMINAL CASE
                                                             (For Offenses Committed On or After November 1, 1987)
Luis Rivera
                                                             No. CR-18-01785-001-TUC-BGM
                                                             Matthew Charles Davidson (Retained)
                                                             Attorney for Defendant
USM#: 03997-508

THE DEFENDANT ENTERED A PLEA OF guilty on 2/25/2019 to Count 9 of the Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 8 U.S.C. §1324a(a)(1)(A), and 1324a(a)(2),
Unlawful Employment of Aliens, a Petty offense, as charged in Count 9 of the Indictment.

IT IS ORDERED that defendant's interest in the following property shall be forfeited to the United
States: 1. A 2008 Freightliner Corp. Cascadia, VIN: 1FUJGLCK98LAA7190 and 2. A 2009
Freightliner Corp. Cascadia, VIN: 1FUJGLCK09LAF1757.

IT IS FURTHER ORDERED Counts One through Eight of the Indictment are dismissed without
prejudice on motion of the United States.

                                      CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $10.00                          FINE: $10,000.00 RESTITUTION: N/A

The defendant shall pay a special assessment of $10.00 which shall be due immediately.

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the
priority established under 18 U.S.C. § 3612(c). The total special assessment of $10.00 shall be paid pursuant to Title 18, United
States Code, Section 3013 for Count 9 of the Indictment.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.
                          Case 4:18-cr-01785-BGM Document 38 Filed 05/06/19 Page 2 of 2

CR-18-01785-001-TUC-BGM                                                                                                           Page 2 of 2
USA vs. Luis Rivera


THE COURT FINDS that you have been sentenced in accordance with the terms of the plea
agreement and the Amended Plea Agreement; that you have waived your right to appeal and to
collaterally attack this matter. The waiver has been knowingly and voluntarily made with a factual
basis and with an understanding of the consequences of the waiver.


Date of Imposition of Sentence: Monday, May 06, 2019

          Dated this 6th day of May, 2019.




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                            to                                   at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal



CR-18-01785-001-TUC-BGM- Rivera              5/6/2019 - 10:03 AM
